Exhibit 11 Statement of Computation of Per Share Earnings We compute earnings per share using the two-class method in accordance with ASC 260, Earnings Per Share. The two-class method is an allocation of earnings between the holders of common stock and a company’s participating security holders. Our outstanding nonvested shares of restricted stock contain non-forfeitable rights to dividends and, therefore, are considered participating securities for purposes of computing earnings per share pursuant to the two-class method. We had no other participating securities at September 30, 2014 or 2013. Contingently issuable shares associated with outstanding service-based restricted stock units were not included in the earnings per share calculations for the three-month and nine-month periods ended September 30, 2014 as the vesting conditions had not been satisfied. No such restricted stock units existed in 2013. For the three months ended September 30, For the nine months ended September 30, Numerator: 4 3 4 3 Net income $ Less: distributed earnings allocated to nonvested restricted stock ) - ) - Less: undistributed earnings allocated to nonvested restricted stock ) - ) - Numerator for basic earnings per share $ Effect of dilutive securities: Add: undistributed earnings allocated to nonvested restricted stock 50 - 60 - Less: undistributed earnings reallocated to nonvested restricted stock ) - ) - Numerator for diluted earnings per share $ Denominator: Weighted average shares outstanding - basic Effect of dilutive securities: Stock options and other awards Weighted average shares outstanding – diluted Basic earnings per share $ Diluted earnings per share $ $ $ $
